Order denying motion to vacate and set aside the notice of sale in a foreclosure action and all proceedings had thereunder reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The referee was without power to advertise and sell property other than that described in the judgment of foreclosure and sale. The plaintiff should have made a motion to amend the judgment in this respect prior to advertising the property for sale. Lazansky, P. J., Young, Seudder, Tompkins and Davis, JJ., concur. [See ante, p. 847.]